Beoyles, J.
1. There was no error in overruling the demurrer to the indictment.
2. The venue was sufficiently' shown.
3. The bill of lading, the way-bill, and the telegram were properly admitted in evidence.
4. The 6th, 7th, and 8th grounds of the amendment to the motion for a new trial, not having been referred to in the brief of counsel for the plaintiff in error, are considered to have been abandoned.
5. There was no error in the charge of the court upon the subject of a reasonable doubt.
6. The instructions upon the subject of alibi were not erroneous for any reason assigned.
7. There was no error harmful to the defendant in the charge upon the subject of the good character of the accused. It was more favorable to the accused than the law required. Hill v. State, 18 Ga. App. 259 (89 S. E. 351).
8. No error appears in the instructions complained of in the 14th and 16th grounds of the amendment to the motion for a new trial, when these excerpts are considered in the light of the entire charge, the court having several times instructed the jury, in substance, that, before they could convict the defendant under either count in the indictment, it must appear that the offense had been committed in Bibb county, Georgia.
9. There is no merit in the 15th, 17th, 18th, 19th, and 20th grounds of the amendment to the motion for a new trial.
10. The verdict was warranted by the evidence, and the court did not err in overruling the motion for a new trial. Judgment affirmed.